BROWNING, J.,
concurring opinion.
I join in the majority opinion, because the issues addressed in Appellant’s motion for temporary relief pending appeal are now moot. However, absent mootness, it is very clear to me that the trial court reversibly erred by determining that he did not have jurisdiction to hear such motion. Atlas v. Atlas, 708 So.2d 296 (Fla. 4th DCA 1998). There is absolutely no impediment to a trial court’s granting prospective downward modification as to prospective payments as requested in Appellant’s motion under Florida Rule of Appellate Procedure 9.600(c)(1).